IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 588 MAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
DAVID EDWARD RICKER,                          :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 18th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


      Whether the Pennsylvania Superior Court wrongly held, in a published
      opinion of first impression, that a defendant does not have a state or
      federal constitutional right to confront the witness against him at a
      preliminary hearing and that a prima facie case may be proven by the
      Commonwealth through hearsay evidence alone, which is what the trial
      and magisterial district courts concluded in Petitioner’s case?

Justice Donohue did not participate in the consideration or decision of this matter.